DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Receipt and consideration of Applicant’s amended claim set and Applicant’s arguments/remarks submitted on April 25, 2022 are acknowledged.
All rejections/objections not explicitly maintained in the instant office action have been withdrawn per Applicant’s claim amendments and/or persuasive arguments. 

Status of the Claims
	Claims 1-5, 7, and 10-20 are pending and under consideration in this action. Claims 6, 8, and 9 are cancelled.
	Note: It appears that claims 1 and 12, which have the claim status identifier, “Currently Amended” are not currently amended. Claim 1 does not have any markings indicating amendment(s) have been made and does not appear to have changed from the previously entered claim set, and the underlined portion of claim 12 was previously added (i.e. not a current amended). Claims 19 and 20, which have the claim status identifier, “New” are not newly added claims as they were previously added. Thus, the correct labels for claims 1, 12, 19, and 20 should be “Previously Presented.” See MPEP 714(II)(C). For clarity of the record, Examiner kindly requests that Applicant use the proper status identifier for each claim and proper markings for any amendments made.



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 25, 2022 has been entered.

Change in Examiner
The examiner for your application in the USPTO has changed.  Examiner Monica Shin can be reached at 571-272-7138.

Claim Objections
Claim 11 is objected to because of the following informalities:  the comma after “neopentyl” in line 3 should be removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cappello (US 7,803,357; of record), Sen et al. (Sen) (US 2009/0298803 A1; published Dec. 3, 2009), and Rea Lo 30-Urea Cream (cited by Applicant on the IDS dated 10/24/2018), and evidenced by Lidex Drug Information Sheet (Lidex, rxlist, of record).
Applicant claims a topical composition for the treatment of a hyperkeratotic skin condition comprising a lotion, gel, ointment, foam, cream, or emulsion, the topical composition comprising:
a commercially available fluocinonide cream comprising citric acid;
between 10% and 25% urea by weight of the topical composition; and
wherein the topical composition comprises between 0.05% and 0.75% fluocinonide by weight of the topical composition.

Applicant claims a method of making a topical composition for the treatment of a hyperkeratotic skin condition, the method comprising:
combining urea and a commercially available fluocinonide cream comprising citric acid, wherein the topical composition comprises between 10% and 25% urea and between 0.05% and 0.075% fluocinonide by weight of the topical composition.
 
Cappello teaches a combination of urea and minoxidil can be formulated as a topical liquid or cream. In one embodiment, urea in the amount of 10% to 40% by weight can be combined with 1% to 5% by weight of minoxidil in a topical skin cream base.  This formulation can use urea in the form of the Dermal Therapy base noted below, or in any other form that can be applied topically (col. 3, lines 65-67-col. 4, lines 1-4). 
Cappello teaches the use of a steroid in combination with a urea and minoxidil formulation, either as an integral component of the formulation, i.e., admixed with the urea and minoxidil, acts as a skin cleansing agent and as an anti-inflammatory agent (col. 4, lines 10-13), reading on combining the urea component with the steroid component. Cappello teaches any steroid applied to the scalp to condition the scalp for absorption of minoxidil can be provided in a prewash solution or directly added to the urea and minoxidil formulation in a concentration of about 0.01% to 0.02% by weight, depending on the particular steroid selected for use (col. 4, lines 15-19). 
The following seven groups of topical steroids can be used with the urea and minoxidil formulation noted above. Cappello teaches topical steroid group II includes fluocinonide 0.05% (Lidex) (col. 4, line 50). As evidenced by the Lidex Drug Information Sheet, Lidex Cream contains fluocinonide 0.5 mg/g in FAPG® cream, a specially formulated cream base consisting of citric acid, 1, 2, 6-hexanetriol, polyethylene glycol 8000, propylene glycol and stearyl alcohol (fluocinonide with citric acid) (page 1, Lidex Information Sheet, Drug Description). Lidex reads on a commercially available fluocinonide cream comprising citric acid.
Cappello’s formulation may also be a hair growth formulation or a composition for the topical treatment of hair loss, which can further include 0.01% to 0.1% by weight of any topical steroid discussed above (col.4, ln.20-38; Cappello claim 2). 
Cappello teaches an example of one effective hair restoration formulation can be provided as a topical skin cream using any conventional skin cream as a base, such as Dermal Therapy skin cream. Urea, in an amount of 10% to 40% by weight of the final or overall combined formulation is combined with minoxidil, and preferably 1% to 2% by weight of minoxidil, although up to 5% by weight of minoxidil can be used. Additional urea can be added to a Dermal Therapy cream base, or urea can be added to a skin cream base which does not include urea to achieve the 10% to 40% weight component of urea (col. 4, lines 20-29). 
	Cappello teaches the Dermal Therapy formulation contains deionized water, urea USP, propylene glycol, triethanolamineamine, hydrogenated polyisobutene, isopropyl myristate, lactic acid, cetyl alcohol, GMS PEG stearate, malic acid, emulsifying wax, silk protein amino acid, idmadazolidinyl urea, carbamer 941, sorbic acid, tetra sodium EDTA, and quaternium 15 (col. 1, lines 37-42). Cappello teaches this Dermal Therapy product formulation will be referred to herein as "the base" to which other chemotherapeutic agents are combined to form a topical therapeutic skin cream. Of course, other skin creams, lotions or oils containing urea can also be effectively used (col. 1, lines 44-47).

	Cappello does not appear to explicitly disclose: (i) the specific ingredients for the fluocinonide cream and urea cream as claimed in claims 10 and 11; (ii) examples wherein fluocinonide is present in an amount between 0.060% and 0.075% by weight of the topical composition or examples wherein fluocinonide is present in an amount between 0.065% and 0.075% by weight of the topical composition. Sen and Rea Lo 30-Urea Cream are relied upon for these disclosures. Their teachings are set forth herein below.

	Sen discloses a topical cream comprising about 0.005 wt.% to about 1.0 wt.% fluocinonide, preferably from about 0.01 wt.% to about 0.1 wt.%, and one or more penetration enhancers and one or more solvent emulsifiers (para.0008, 0012, 0014). The cream is used to treat atopic dermatitis, inflammatory and pruritic manifestations, and corticosteroid-responsive dermatoses (para.0020).
	Sen discloses an example topical cream comprising 0.1% w/w flucinonide, diethylene glycol monoethyl ether, propylene glycol, Carbopol 980 (carbomer 980), glyceryl stearate (and) PEG 100 stearate, glyceryl monostearate, diisopropanolamine, purified water, and citric acid (para.0046). The compositions may further include white petrolatum (para.0017).
Rea Lo 30-Urea Cream teaches Rea Lo 30™ Cream contains 390 mg Urea as the active ingredient and the following inactive ingredients: purified water, emulsifying wax, glycerin, isopropyl myristate, sorbitol, neopentyl glycol dicaprylate/dicaprate, tridecyl stearate, tridecyl trimellitate and dimethyl isosorbide (page 1, Description).

As discussed above, Cappello discloses an embodiment of their topical cream composition comprising a steroid, such as fluocinonide, in combination with a urea and minoxidil formulation, wherein the steroid may be incorporated into the formulation in an amount ranging from 0.01% to 0.1% by weight. Cappello discloses the use of fluocinonide 0.05% (Lidex), which as evidenced by Lidex Drug Information Sheet, contains fluocinonide in a specially formulated cream base consisting of citric acid. One of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to combine the teachings of Cappello with the teachings of Sen and try using Sen’s topical fluocinonide, which comprises fluocinonide in an amount ranging from 0.005 wt.% to about 1.0 wt.%, preferably from about 0.01 wt.% to about 0.1 wt.% fluocinonide as the steroid component in Cappello’s topical cream composition. One of ordinary skill in the art would have been motivated to do so as Sen’s formulation is used in combination with penetration enhancers which could provide the benefit of increased effectiveness of the active ingredients as they would help the active ingredient better get to its target treatment area. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as both Cappello and Sen are directed to topical cream compositions, and Cappello discloses that fluocinonide formulations may be incorporated into their compositions.
With regards to the amount of the fluocinonide, the amount of fluocinonide in the composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success. It would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results. In the instant case, Cappello discloses that the steroid may be incorporated into their composition in an amount ranging from 0.01% to 0.1% w/w, and Sen discloses that the fluocinonide in their topical cream may be incorporated in an amount ranging from 0.005-1.0% w/w. One of ordinary skill in the art would have found it prima facie obvious and would have been motivated before the effective filing date of instant invention to optimize the amount of fluocinonide in the overall composition of the combined teachings of Cappello and Sen within Cappello’s disclosed range of 0.01-0.1% w/w based on factors and parameters such as the severity of the condition being treated, the purpose/function of the fluocinonide, etc. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).

	

Further, as discussed above, Cappello discloses that urea cream base used in the composition comprises Dermal Therapy. Cappello further disclose that other skin creams containing urea can also be effectively be used. In light of this disclosure, it would have been obvious to one of ordinary skill in the art to try Rea Lo 30-Urea Cream as the urea component in the topical cream composition of the combined teachings of Cappello and Sen as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). One of ordinary skill in the art would have been motivated with a reasonable expectation of success in doing so as Rea Lo 30-Urea Cream is also known as a topically applied urea cream, and Cappello discloses that other skin creams containing urea can be effectively used in their composition.
Furthermore, with regards to the preambles of claim 1 (“a topical composition for the treatment of a hyperkeratotic skin condition”) and claim 12 (“a method of making a topical composition for the treatment of a hyperkeratotic skin condition”), a recitation of the intended use of the claimed invention, for the treatment of hyperkeratotic skin condition in the instant application, must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  Note: MPEP 2111.02 [R-3]. In the instant case, the cited prior art references are directed to a topical cream, i.e. for application to skin, comprising the claimed ingredients in overlapping amounts. Thus, absent evidence to the contrary, the topical composition of the combined teachings of the cited prior art references as discussed above is capable of performing the intended use.	
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.



Response to Arguments
Applicant's arguments filed April 25, 2022 have been fully considered but they are not persuasive. 
(1) Applicant argues that independent claims 1 and 12 require that the topical composition include between 0.05% and 0.075% by weight fluocinonide. Applicant argues that one skilled in the art would interpret Cappello to teach addition of fluocinonide in an amount less than 0.05% by weight, which is lower that the low end of the range of fluocinonide recited in claims 1 and 12. Applicant argues that while Cappello states that a topical steroid may be added to the formulation from as low as 0.01% up to 0.1% by weight, Cappello explicitly modifies this general statement by stating that the amount of steroid added between 0.01% and 0.1% by weight will depend on the strength of the steroid.

With regards to Applicant’s argument (1), the traversal argument is not found persuasive. As Applicant indicates the hair growth formulation further includes 0.01% to 0.1% by weight of any topical steroid, wherein larger amounts of “weaker” steroids, such as hydrocortisone, will typically be added up to 0.1% by weight and smaller amounts of “stronger” steroids, such as betamethasone will typically be added in amounts as low as 0.01% by weight, the examiner maintains that since betamethasone, which is a “stronger” steroid, will typically be added in amounts as low as 0.01% by weight, fluocinonide 0.05% (Lidex) is in topical steroid Group II, which would indicate that an amount smaller than hydrocortisone, but more than betamethasone would be used in the composition. The most steroid that is used in the composition is 0.1%, which is a weaker steroid, such as hydrocortisone, classified in the Steroid Group IV. However, in reviewing the patented claims of Cappello, claim 1 recites hydrocortisone is present in an amount by weight of 0.01% to 0.1%. This indicates that even though Cappello indicates that more of a “weaker” steroid is used in the compositions, those containing closer to 0.1% of the steroid, that the “weaker” steroid can still be present in the range of 0.01% to 0.1% of the composition. As such, it would have been obvious to one of ordinary skill in the art that although Cappello provides guidelines for the amount of topical steroid in the composition, that one of ordinary skill in the art would have been motivated to use weight percentages outside those guidelines and across the range of 0.01% to 0.1% of any topical steroid.  
The examiner also maintains that if Cappello teaches that the amount of topical steroid in the composition ranges from 0.01% to 0.1% by weight of the composition, one of ordinary skill in the art would find it obvious that fluocinonide would be present in an amount more than the stronger steroid since it is not as strong as betamethasone. In addition, it is well within the purview of one of ordinary skill in the art to determine the amount of fluocinonide by weight to add to the composition as a matter of experimentation and optimization, without evidence to the contrary. 

(2) Applicant further argues that the addition of Rea Lo 30-Urea Cream and Gans fails to cure the above deficiencies of Cappello in view of Lidex Drug Information Sheet, at least with respect to the limitation of between 0.05% and 0.75% by weight of fluocinonide.

With regards to the Applicant’s argument (2), the traversal argument is not found persuasive. Rea Lo 30-Urea Cream, the newly cited Sen, and the Lidex Drug Information Sheet were added as secondary or evidentiary references to provide evidence that commercially available fluocinonide cream, Lidex, contains citric acid and motivation to use the specific ingredients for the fluocinonide cream and urea cream as claimed in claims 10 and 11. Cappello teaches that the steroid component of the composition is present in an amount ranging from 0.01% to 0.1% by weight of the composition. As indicated, herein above, since Cappello specifically teaches a composition for the topical treatment of hair loss, comprising: minoxidil in an amount by weight of 1% to 5%; urea in an amount by weight of 10% to 40%; a topical steroid in an amount by weight of 0.01% to 0.1%; and a skin desquamation agent comprising tretinoin in an amount by weight of at least 0.05%. If Cappello teaches that the amount of topical steroid in the composition ranges from 0.01% to 0.1% by weight of the composition, one of ordinary skill in the art would find it obvious that fluocinonide would be present in an amount more than stronger steroid, betamethasone. As such, one of ordinary skill in the art would have been able to determine the amount of fluocinonide by weight to add to the composition, including in a range of 0.05% to 0.75%, as a matter of experimentation and optimization, without evidence to the contrary. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 12-13 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 20, and 21 of copending Application No. 16/115,184 (Copending 184), in view of Lidex Drug Information Sheet (Lidex, rxlist, of record). 
Although the claims at issue are not identical, they are not patentably distinct from each other because each application is directed to a method of combining urea with a corticosteroid solution comprising a high potency corticosteroid. The applications differ in that Copending 184 is directed to a method of treating a hyperkeratotic skin condition, while instant application is directed to a method of making a topical composition. However, it would have been obvious to one of ordinary skill in the art that the method steps are the same, combining urea powder with a corticosteroid solution comprising a high potency corticosteroid to formulate a topical composition. Each application claims the high potency corticosteroid is fluocinonide cream. Each application claims the fluocinonide cream is fluocinonide 0.1% cream.  Copending 184 does not specifically disclose the fluocinonide cream comprises citric acid. It is for this reason, the Lidex Drug Information Sheet is added as a secondary reference. The Lidex Drug Information Sheet discloses that Lidex Cream contains fluocinonide in FAPG® cream, a specially formulated cream base consisting of citric acid, 1, 2, 6-hexanetriol, polyethylene glycol 8000, propylene glycol and stearyl alcohol. One of ordinary skill in the art would have been motivated to use different ingredients in the fluocinonide cream to enhance the penetration of the composition. It is known in the art that there are different formulations of commercially available corticosteroid fluocinonide cream. Therefore, it would have been obvious to one of ordinary skill in the art to use known fluocinonide formulations that also contain citric acid, with a reasonable expectation of success. For these reasons, one of ordinary skill in the art would conclude that the invention defined in the instant claims would have been an obvious variation of the invention defined in the claims of Copending 184. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 12-18 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, and 5 of copending Application No. 15/970,340 (Copending 340), in view of Lidex Drug Information Sheet (Lidex, rxlist, of record). 
Although the claims at issue are not identical, they are not patentably distinct from each other because each application is directed to a method of formulating a topical composition that comprises combining urea with a high potency corticosteroid to formulate a topical composition. Each application claims the high potency corticosteroid cream is fluocinonide cream, 0.05%. The applications differ in that the Copending 340 claims a method of “formulating” a topical composition for treatment of hyperkeratotic skin conditions and combining the contents of the compounded capsule comprises stirring or folding the urea powder into the corticosteroid cream or ointment. However, it would have been obvious to one of ordinary skill in the art that the method steps are the same, combining urea with fluocinonide cream. Regarding the claim limitation of combining the contents of the compounded capsule comprises stirring or folding the urea powder into the corticosteroid cream or ointment of Copending 340, these are known methods of combining or mixing the components. Therefore, it would have been obvious to one of ordinary skill in the art to use known mixing methods to combine the contents, powder urea and the high potency corticosteroid. In this instance, the method of Copending 340 comprises combining urea powder with the high potency corticosteroid, fluocinonide.  
Copending 340does not specifically disclose the fluocinonide cream comprises citric acid. It is for this reason, the Lidex Drug Information Sheet is added as a secondary reference. The Lidex Drug Information Sheet discloses that Lidex Cream contains fluocinonide in FAPG® cream, a specially formulated cream base consisting of citric acid, 1, 2, 6-hexanetriol, polyethylene glycol 8000, propylene glycol and stearyl alcohol. One of ordinary skill in the art would have been motivated to use different ingredients in the fluocinonide cream to enhance the penetration of the composition. It is known in the art that there are different formulations of commercially available corticosteroid fluocinonide cream. Therefore, it would have been obvious to one of ordinary skill in the art to use known fluocinonide formulations that also contain citric acid, with a reasonable expectation of success. For these reasons, one of ordinary skill in the art would conclude that the invention defined in the instant claims would have been an obvious variation of the invention defined in the claims of Copending 340. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed April 25, 2022 have been fully considered but they are not persuasive. 
Applicant notes that a terminal disclaimer has been filed with respect to Copending 184 and Copending 340. However, there does not appear to be a terminal disclaimer in the file. Thus, the double patenting rejections set forth above are maintained at this time.
Conclusion
	Claims 1-5, 7, and 10-20 are rejected. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA A SHIN/Primary Examiner, Art Unit 1616